DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a resin structure such that a gap between the pair of facing surfaces in the width direction gradually decreases toward the one side of the sliding direction, and faces the pair of end edge portions respectively, and wherein the first resin body and the second resin body form a first water stop structural unit in which the pair of end edge portions are in direct, press contact with the pair of facing surfaces respectively, in a state where the second resin body is fit to the first resin body; this in combination with the remaining limitations of the claim. 
Regarding claim 2: is allowable based on their dependency on claim 1.
Regarding claim 3: allowability resides at least in part with the prior art not showing orfairly teaching a resin structure wherein the second water stop structural unit includes a first water stop structure portion, a second water stop structure portion, and a third water stop structure portion, wherein a pair of water stop ribs are in press contact with a first pair of water stop plates in the first water stop structure portion, 3wherein the first pair of water stop plates are fit into a first pair of grooves respectively in the second water stop structure portion so that a creeping distance is lengthened, and wherein a second pair of water stop plates are fit into a second pair of grooves respectively in the third water stop structure portion so that a creeping distance is lengthened; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833